ORDER
The Disciplinary Review Board having filed a report with the Court recommending that RAYMOND L. POLING of SEA ISLE CITY, who was admitted to the bar of this state in 1972 and was thereafter temporarily suspended from the practice of law by Order of this Court dated July 20, 1989, should be suspended from the practice of law for his criminal conviction under N.J.S.A. 2C:21-4(b)(2) and N.J.S.A. 2C:2-6, for issuing a false financial statement, that conduct being in violation of RPC 8.4(b) and (c);
And the Disciplinary Review Board having concluded that the period during which respondent has been temporarily suspended from the practice of law constitutes an adequate sanction for his ethical violations;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted, and RAYMOND L. POLING is eligible to make an appropriate application for reinstatement pursuant to Rule 1:20—11(h), effective immediately; and it is further
ORDERED that the suspension of RAYMOND L. POLING from the practice of law shall continue pending the further Order of the Court; and it is further
ORDERED that respondent shall continue to be enjoined and restrained from practicing law during the period of his suspension and that he shall continue to comply with Regulation No. 23 of the Administrative Guidelines of the Office of Attorney Ethics; and it is further
*393ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.